NUMBER 13-19-00089-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


 IN RE ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Hinojosa
            Memorandum Opinion by Justice Hinojosa 1

        Relator Allstate Vehicle and Property Insurance Company (Allstate) filed a petition

for writ of mandamus in the above cause seeking to compel the trial court to strike the

petitions for intervention filed by real parties in interest Rosa and Mario Garza, Natzelly

and Jose Villarreal, Cesar Zamora, Julia and Hector Miranda, Miguel Salazar and Alma

Martinez, and Erasmo and Irasema Gonzalez. This Court granted a stay of the underlying

proceedings and requested that the real parties in interest file a response to the petition



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); see
id. R. 47.4 (distinguishing opinions and memorandum opinions).
for writ of mandamus. Allstate has now filed a motion to withdraw its petition for writ of

mandamus on grounds that the parties have finalized an agreement resolving the issues

raised in this original proceeding.

       The Court, having examined and fully considered the petition for writ of mandamus,

the record, and the additional filings provided by the parties to this original proceeding, is

of the opinion that this matter has been rendered moot. See City of Krum, Tex. v. Rice,

543 S.W.3d 747, 749 (Tex. 2017) (per curiam) (stating that a case is moot when either

no live controversy exists between the parties or the parties have no legally cognizable

interest in the outcome); Heckman v. Williamson Cty., 369 S.W.3d 137, 162 (Tex. 2012)

(“Put simply, a case is moot when the court’s action on the merits cannot affect the parties’

rights or interests.”); In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005)

(orig. proceeding) (“A case becomes moot if a controversy ceases to exist between the

parties at any stage of the legal proceedings, including the appeal.”). Accordingly, we lift

the stay previously imposed in this case, grant Allstate’s motion to withdraw this original

proceeding, and dismiss the petition for writ of mandamus as moot. See TEX. R. APP. P.

52.8(a).

                                                                 LETICIA HINOJOSA
                                                                 Justice

Delivered and filed the
8th day of April, 2019.




                                              2